internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-110783-98 date date re legend settlor spouse child a child b_trust family_trust bank date date state dear this is in response to your letter dated date and prior correspondence submitted on behalf of the trustees of the trust and family_trust requesting several rulings concerning the merger of those two trusts settlor died on date prior to date spouse died on date on date the settlor established an irrevocable_trust trust trust provides that on the death of spouse the trust will divide into two separate trusts trust a and trust b under the terms of trust a one-half of the income is to be distributed to child a and the other one-half of the income may be distributed in the trustees’ discretion in such proportions as the trustees may determine to child a or the grandchildren or other living issue of settlor under the terms of trust b one-half of the income is to be distributed to child b and the other one-half of the income may be distributed in the trustees’ discretion in such proportions as the trustees may determine to child b or the grandchildren or other living issue of settlor trust further provides that if child a or child b predeceases settlor’s spouse the one-half share of trust income required to be distributed to the deceased child may be distributed in the trustee’s discretion to the grandchildren or other living issue of settlor child b predeceased spouse in upon the death of the last to survive of settlor spouse child a and child b the trust estate is to be divided into a number of shares with one share for each surviving grandchild and one share for each deceased grandchild with surviving issue if a grandchild has attained age the share is to be distributed outright otherwise the share is to be held in trust in any event all trusts created under the instrument must terminate no later than years after the last to die of all beneficiaries living at the date of death of settlor trust further provides that if the income to which any child or grandchild is entitled is insufficient in the trustee’s discretion to provide for the health education support and maintenance of such child or grandchild then the trustee may distribute corpus for those purposes provided however that after the trust estate is divided into separate shares for each grandchild payment of principal is limited to that share pursuant to settlor’s will a testamentary_trust family_trust was established the dispositive provisions of the family_trust are the same as those for trust child a bank and an independent third party currently serve as cotrustees of trust and family_trust at the present time the trustees of trust and family_trust have not divided the trusts into two separate trusts the trustees propose to petition the appropriate state court to authorize the retention of trust and family_trust in undivided form and then to merge the trusts into a merged trust the merged trust will provide that of the income is to be distributed to child a of the income may be distributed in the trustees’ discretion in such proportions as the trustees may determine to child a or the grandchildren or other living issue of settlor and of the income may be distributed in the trustees’ discretion in such proportions as the trustees may determine to the grandchildren or other living issue of settlor except as discussed below the merged trust will otherwise have the same terms as trust and family_trust including the provision for distribution on the death of the last to survive of settlor spouse child a and child b the trustees propose to ask the court to modify the successor trustee provisions in bank acquired the previous corporate trustee of trust and family_trust as a result under state law the trust beneficiaries had a cause for removal of bank after bank acquired the previous trustee bank and child a had an informal agreement that bank would resign as trustee if child a and a majority of the then-adult beneficiaries including child a requested the resignation the proposed modification provides that bank or any successor corporate trustee is to resign within days of receiving a written request by child a that is approved by a majority of the then- adult beneficiaries including child a if child a is incompetent then a majority of the then-adult beneficiaries may request the resignation of bank or any successor corporate trustee upon resignation of the corporate trustee the successor to such corporate trustee shall be a bank or trust company designated by child a and approved by a majority of the then-adult beneficiaries including child a any such corporate trustee cannot be related or subordinate within the meaning of sec_672 to child a or any adult beneficiary under applicable state law a trustee who is also a beneficiary of the trust can only make discretionary distributions to herself or himself for health support education and maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code it is represented that no additions have been made to the trusts after date the following rulings have been requested the retention of trust and family_trust as single undivided trusts and the subsequent merger into merged trust will not constitute an addition to trust family_trust or merged trust and will not cause any one of these trusts to lose its exempt status for purposes of the generation-skipping_transfer_tax the proposed modification of the successor trustee provisions in merged trust will not constitute an addition to merged trust and will not cause merged trust to lose its exempt status for purposes of the generation-skipping_transfer_tax sec_2601 of the code imposes a tax on every generation- skipping transfer section b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempted from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter in general any modification of an irrevocable_trust that results in a change in the quality value or timing of any interest in the trust will cause the trust to lose exempt status it has been represented that no additions have been made to trust or family_trust after date in the present situation after the merger there will be no change in the dispositive provisions with respect to the property previously held in the trust and in the family_trust the trustees will hold the same property after the merger and the interests of all beneficiaries will be unchanged thus the proposed merger of trust and family_trust into merged trust as described will not effect the quality value or timing of any beneficial_interest under the original trusts accordingly we conclude that proposed transaction will not constitute an addition to trust family_trust or merged trust and will not cause any one of the trusts to lose otherwise exempt status for purposes of the generation-skipping_transfer_tax in addition we conclude that proposed modification of the successor trustee provisions in merged trust will not cause merged trust to lose otherwise exempt status for purposes of the generation-skipping_transfer_tax except as we have ruled under the cited provisions of the code we express no opinion about the tax consequences of the proposed transaction under those provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george l masnik chief branch enclosure copy for purposes
